 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BENJAMIN M. GLICKMAN, State Bar No. 247907
     Supervising Deputy Attorney General
 3   ANTHONY P. O'BRIEN, State Bar No. 232650
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6002
 6    Fax: (916) 324-8835
      E-mail: Anthony.OBrien@doj.ca.gov
 7   Attorneys for Edmund G. Brown, Jr. in his official
     capacity as Governor of the State of California,
 8   Xavier Becerra, in his official capacity as Attorney
     General of the State of California, Betty Yee, in her
 9   official capacity as State Controller of California,
     Ralph Diaz, in his official capacity as Acting
10   Secretary of the California Department of
     Corrections and Rehabilitation, and the Public
11   Employment Relations Board

12                            IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14

15
     LILIANA HERNANDEZ, et al.,                          18-cv-02419-WBS-EFB
16
                                             Plaintiff, STIPULATED REQUEST TO
17                                                      CONTINUE UPCOMING DEADLINES;
                    v.                                  PROPOSED ORDER
18
                                                         Courtroom: 5
19   AFSCME CALIFORNIA, et al.,                          Judge:     The Honorable William B.
                                                                    Shubb
20                                        Defendants. Trial Date:   Not Set
                                                      Action Filed: August 31, 2018
21

22

23

24

25

26
27

28

                      Stipulated Request to Continue Upcoming Deadlines; Proposed Order (18-cv-02419-WBS-EFB)
 1                                              STIPULATION

 2           WHEREAS, Plaintiffs filed their First Amended Complaint (ECF No. 20) on November 2,

 3   2018;

 4           WHEREAS, Defendants Governor Edmund G. Brown, Jr., Attorney General Xavier

 5   Becerra, State Controller Betty Yee, California Department of Corrections and Rehabilitation

 6   Acting Secretary Ralph Diaz, and the Public Employment Relations Board (“State Defendants”)

 7   filed a Motion to Dismiss the Complaint (ECF No. 51) on November 30, 2018;

 8           WHEREAS, Defendants AFSCME Local 2620 and AFSCME Local 3299 (“Union

 9   Defendants”) filed a Motion for Partial Judgment on the Pleadings (ECF No. 56) on January 3,

10   2019;

11           WHEREAS, the hearing for both the Motion to Dismiss and Motion for Partial Judgment

12   on the Pleadings (“Dispositive Motions”) is scheduled for February 4, 2019, at 1:30 p.m., in

13   Courtroom 5;

14           WHEREAS, Plaintiffs filed a Response to the Motion to Dismiss and Motion for Partial

15   Judgment on the Pleadings (“Response;” ECF No. 59) on January 21, 2019;

16           WHEREAS, in the Response, Plaintiffs stated their intention to file a Motion for Leave to

17   Amend the Complaint;

18           WHEREAS, in subsequent discussions between counsel, counsel for Plaintiffs stated that

19   they intend on filing a Motion for Leave to Amend the Complaint within the next three (3) weeks;

20           WHEREAS, the State and Union Defendants’ Reply Briefs for their Dispositive Motions
21   are currently due on January 28, 2019;

22           WHEREAS, a Motion for Leave to Amend the Complaint, if granted, would render moot

23   the State Defendants’ Motion to Dismiss and the Union Defendants’ Motion for Judgment on the

24   Pleadings;

25           WHEREAS, a continuance of the deadlines for the reply briefs and the hearing on the

26   Dispositive Motions, if necessary, conserves the resources of the parties and this Court;
27           WHEREAS, in its Order Re: Status (Pretrial Scheduling) Conference (ECF No. 5), issued

28   on September 4, 2018, the Court scheduled the Pretrial Scheduling Conference for February 25,
                                                    1
                       Stipulated Request to Continue Upcoming Deadlines; Proposed Order (18-cv-02419-WBS-EFB)
 1   2019, at 1:30 p.m., and ordered the parties: (1) to confer as required under Rule 26(f) of the

 2   Federal Rules of Civil Procedure (FRCP) at least twenty-one (21) calendar days before the

 3   hearing; and (2) to file a Joint Status Report at least fourteen (14) calendar days before the

 4   hearing.

 5         WHEREAS, the resolution of any Motion for Leave to Amend the Complaint may greatly

 6   affect the scope, nature, and amount of discovery required for this matter;

 7         WHEREAS, continuing the deadlines for initial disclosures and completion of Joint Status

 8   Report until after resolution of the Motion for Leave to Amend the Complaint will conserve the

 9   parties’ and the Court’s resources, as it could eliminate the need for completion of unnecessary

10   discovery and disclosures;

11         WHEREAS, continuing the deadlines for the Dispositive Motions, the Pretrial Scheduling

12   Conference, the meet-and-confer requirement, and the Joint Status Report will not interfere with

13   any pending Court deadlines or prejudice any of the parties in this matter; and

14         WHEREAS, the parties have not previously requested any extensions of time for the

15   Dispositive Motions, completion of the meet and confer requirements, Joint Status Report, or the

16   Pretrial Scheduling Conference;

17         THEREFORE, the parties hereby stipulate, by and through their counsel of record, as

18   follows:

19   1.    The remaining deadlines for the State Defendants’ Motion to Dismiss (ECF No. 51) and the

20         Union Defendants’ Motion for Partial Judgment on the Pleadings (ECF No. 56) are
21         continued until after the Court rules on Plaintiffs’ intended Motion for Leave to File a

22         Second Amended Complaint.

23         a.    If the Court denies Plaintiffs’ Motion for Leave to File a Second Amended

24               Complaint, the parties shall meet and confer and schedule a hearing date for the

25               pending Motion to Dismiss and Motion for Partial Judgment on the Pleadings for

26               thirty (30) days after the Court’s ruling on the Motion for Leave to Amend the
27               Complaint, or the next available hearing date thereafter.

28
                                                        2
                      Stipulated Request to Continue Upcoming Deadlines; Proposed Order (18-cv-02419-WBS-EFB)
 1        b.    The State and Union Defendants’ reply brief shall be due seven (7) days before the

 2              scheduled hearing date for the Motion to Dismiss/Motion for Partial Judgment on the

 3              Pleadings.

 4   2.   The deadlines for: (1) completion of the parties’ meet and confer requirements and initial

 5        disclosures under Rule 26(a)(1)(C) and (f) of the Federal Rules of Civil Procedure; (2) the

 6        parties’ Joint Status Report, currently due on February 11, 2019; and (3) the Court’s

 7        Scheduling Conference, currently scheduled for February 25, 2019 at 1:30 p.m., shall be

 8        stayed pending the Court’s issuance of new deadlines after ruling on Plaintiffs’ intended

 9        Motion for Leave to File a Second Amended Complaint.

10        IT IS SO STIPULATED.

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
                    Stipulated Request to Continue Upcoming Deadlines; Proposed Order (18-cv-02419-WBS-EFB)
 1   Dated: January 28, 2019                              Respectfully submitted,

 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        BENJAMIN M. GLICKMAN
                                                          Supervising Deputy Attorney General
 4

 5

 6
                                                          /s/ Anthony P. O’Brien
 7                                                        ANTHONY P. O’BRIEN
                                                          Deputy Attorney General
 8                                                        Attorneys for Edmund G. Brown, Jr. in his
                                                          official capacity as Governor of the State of
 9                                                        California, Xavier Becerra, in his official
                                                          capacity as Attorney General of the State of
10                                                        California, Betty Yee, in her official capacity
                                                          as State Controller of California, Ralph
11                                                        Diaz, in his official capacity as Acting
                                                          Secretary of the California Department of
12                                                        Corrections and Rehabilitation, and the
                                                          Public Employment Relations Board
13
     Dated: January 28, 2019                              Respectfully submitted,
14
                                                          BREDHOFF & KAISER PLLC
15

16
                                                          /s/ John West
17                                                        JOHN WEST
                                                          Attorneys for Defendants AFSCME
18                                                        Local 2620 and AFSCME Local 3299

19
     Dated: January 28, 2019                              Respectfully submitted,
20
                                                          MITCHELL LAW, PLLC
21

22
                                                          /s/ Jonathan Mitchell
23                                                        JONATHAN F. MITCHELL
                                                          Attorneys for Plaintiffs Lilaina Hernandez,
24                                                        Miranda Alexander, Natasha Joffe, and
                                                          Rohit Sharma
25

26
27

28
                                                      4
                    Stipulated Request to Continue Upcoming Deadlines; Proposed Order (18-cv-02419-WBS-EFB)
 1                                                 ORDER

 2        Pursuant to the above stipulation between the parties, and for good cause shown, the Court

 3   extends the following deadlines:

 4   1.   The remaining deadlines for the State Defendants’ Motion to Dismiss (ECF No. 51) and the

 5        Union Defendants’ Motion for Partial Judgment on the Pleadings (ECF No. 56) are

 6        continued until after the Court rules on Plaintiffs’ intended Motion for Leave to File a

 7        Second Amended Complaint. The February 4, 2019 motion hearing date is VACATED.

 8        a.    If the Court denies Plaintiffs’ Motion for Leave to File a Second Amended

 9              Complaint, the parties shall meet and confer and schedule a hearing date for the

10              pending Motion to Dismiss and Motion for Partial Judgment on the Pleading for

11              thirty (30) days after the Court’s ruling on the Motion for Leave to Amend the

12              Complaint, or by the next available hearing date thereafter.

13        b.    The State and Union Defendants’ reply brief shall be due seven (7) days before the

14              scheduled hearing date for the Motion to Dismiss/Motion for Partial Judgment on the

15              Pleadings.

16   2.   The deadlines for: (1) completion of the parties’ meet and confer requirements and initial

17        disclosures under Rule 26(a)(1)(C) and (f) of the Federal Rules of Civil Procedure; (2) the

18        parties’ Joint Status Report, currently due on February 11, 2019; and (3) the Court’s

19        Scheduling Conference, currently scheduled for February 25, 2019 at 1:30 p.m., shall be

20        vacated pending the Court’s issuance of new deadlines after ruling on Plaintiffs’ intended
21        Motion for Leave to File a Second Amended Complaint. The Scheduling Conference is

22        continued to July 8, 2019 at 1:30 p.m. A Joint Status Report shall be filed no later than

23        June 24, 2019.

24   3.   Plaintiffs’ intended Motion for Leave to File a Second Amended Complaint shall be filed

25        no later than February 18, 2019.

26        IT IS SO ORDERED.
27   Dated: January 29, 2019

28
                                                       5
                     Stipulated Request to Continue Upcoming Deadlines; Proposed Order (18-cv-02419-WBS-EFB)
